Citation Nr: 1242131	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-38 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as spots on the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously before the Board in January 2012 and July 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the Appeals Management Center substantially complied with the mandates of the remands and the Board will proceed to adjudicate the appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The earliest clinical evidence of a post service respiratory/lung disability is in 2005, approximately 50 years after separation from service. 

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a respiratory/lung disability causally related to active service.

3.  The competent clinical evidence of record is against a finding that the Veteran has a respiratory/lung disability causally related to active service.


CONCLUSION OF LAW

A respiratory disability, to include spots on the lung, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the Veteran in October 2009, VA informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to attempt to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issue on appeal was obtained in July 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion are adequate.  The opinion considers the pertinent evidence of record, to include the STRs, clinical records, the Veteran's statements, and a physical examination with diagnostic testing.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a lung disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record reflects that the Veteran has chronic obstructive pulmonary disease (COPD).  Thus, the first element has been met. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A January 1953 x-ray revealed suspicious findings in the "3rd Rt. AIS." (3rd right anterior interspace) and a recheck was ordered in 14 to 17 weeks.  A February 1953 confirmed "suspicious findings."

A March 1953 STR of a chest consultation reflects that the Veteran was asymptomatic, and had not had any tuberculosis contacts.  The physical examination was negative.  It was suggested that the Veteran be re-x-rayed in three months.

A September 1953 STR reflects that a chest x-ray in August 1953 was normal.

A July 1954 STR reflects that an x-ray of the Veteran's chest was negative.

A May 1955 STR reflects that the Veteran was physically qualified for discharge, and a May 1955 x-ray was negative.  

In sum, the STRs reflect that the Veteran had suspicious findings upon x-ray in January and February 1953, but that numerous subsequent x-rays were negative for such suspicious findings. 

The Board finds that the third element for service connection, continuity of symptomatology since service or a competent clinical opinion causally relating a current disability to service, has not been met.  As is discussed below, the VA clinical etiology opinion is against a finding that the Veteran has a lung disability causally related to service, and there is no competent credible evidence of continuity of symptomatology since service.    

The July 2012 VA examination report reflects that the Veteran was diagnosed with COPD in September 2005.  It further reflects that the Veteran reported that he had smoked for 56 years.  The examiner opined that the Veteran's lung disability of COPD was less likely than not incurred in, or caused by, service.  The examiner opined, in part, that based on the Veteran's history of smoking and the multiple normal lung x-rays and clinical examination in service, it is more than likely that any current lung condition is related to lung damage/injury that had its onset related to cigarette smoking.  The examiner further opined that "[a]nother reason to not associate any lung lesion in service with the changes from COPD now is that any lesion that was 'suspicious' for pathology such as cancer in 1953, would have likely already been evident and caused serious health problems long before now."  

The earliest clinical evidence of a lung disability post service is in 2005, approximately 50 years after separation from service.  The Veteran has not averred that he has experienced a continuity of symptoms of a lung disability since service.  A private medical record dated in May 2005 reflects that the Veteran had a "history of smoking - COPD".  A July 2005 private medical record for coronary artery surgery reflects "[m]ild atelectasis in the right lower lung and left mid and lower lung."  A September 2005 private medical record reflects that the Veteran reported a history of smoking of 56 years and that he had quit in 1995.  It was noted that he had shortness of breath and used Albuteral.  The Veteran filed his claim for a lung disability in September 2009; thus, service connection is not warranted under 38 C.F.R. § 3.300 (2012) (service connection will not be considered for disability related to tobacco products for claims filed after June 9, 1998.)

In sum, the Veteran had "suspicious" findings on x-rays in January and February 1953; however, he was asymptomatic and subsequent x-rays in 1953, 1954, and 1955 were normal.  He was not diagnosed with a lung disability until approximately five decades after separation from service.  The clinical opinion is against a finding that his current lung disability is causally related to active service.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case as such is not subject to lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  As such, a lay opinion by the Veteran would not constitute competent medical evidence and would lack probative value.  Espiritu supra.  Moreover, there is no competent credible evidence of record that the Veteran had an actual respiratory/lung disability in service or since service.  While the Veteran had "suspicious findings" in service on x-ray in 1953, no diagnosis was made, and subsequent x-rays in 1953, 1954, and 1955, when the Veteran separated, were normal.  

Service connection is not warranted because the Board finds that the third requirement has not been met.  The competent credible evidence of record is against a finding that the Veteran has a respiratory/lung disability causally related to active service, and there is no credible evidence of continuity of symptomatology of such a disability since service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a respiratory disability, claimed as spots on the lungs, is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


